Citation Nr: 0809417	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service-connected right ear hearing loss disability.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected shell 
fragment wound scar of the right buttock.   

3.  Entitlement to an effective date earlier than February 3, 
2004 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and M.O.S.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001, November 2002 and July 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
July 2005 the veteran testified at a personal hearing in 
Washington, D.C. before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

This case was remanded by the Board in January 2006 for 
additional evidentiary and procedural development.  The 
requested action has been completed and the case has been 
returned to the Board for further appellate review.

In July 2004 and February 2005, the veteran submitted 
statements in which he argued for an earlier effective date 
of April 18, 1972 for the grant of service connection for 
post traumatic stress disorder (PTSD).  Additionally, during 
the January 2005 hearing before the undersigned, the 
veteran's representative raised the matters of: entitlement 
to service connection for type II diabetes mellitus; 
entitlement to benefits pursuant to 38 U.S.C. § 1151 for anal 
fissures due to medications prescribed by VA physicians; 
entitlement to service connection for lumbar disc disease; 
and entitlement to an earlier effective date for the grant of 
service connection for tinnitus.  These matters have not been 
adjudicated, and are referred to the RO for appropriate 
disposition.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].

During the pendency of this appeal, entitlement to an 
increased disability rating for service-connected PTSD and 
entitlement to service connection for hypertension were 
granted by the AMC in March 2006 and July 2007 rating 
actions.  Since the claims were granted, the appeal as to 
those issues has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with either of 
those decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's right ear hearing loss is currently manifested 
by no more than level III hearing impairment.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
right hip disability and his military service.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected shell fragment wound scar of the right 
buttock and his currently diagnosed right hip disability.

4.  The veteran filed an informal claim for TDIU on April 26, 
2002.

5.  As of October 14, 2003, it was factually ascertainable 
that the veteran was unemployable due to his service-
connected PSTD.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for right ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2007).

2.  A right hip disability was not incurred in or aggravated 
by the veteran's active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A right hip disability is not proximately due to nor is 
the result of the veteran's service-connected shell fragment 
wound scar of the right buttock.  
38 C.F.R. §3.310 (2007).

4.  The criteria for an effective date of October 14, 2003 
for the grant of TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated May 3, 2001, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
service."  The veteran was advised in a January 7, 2004 
letter from the RO that to establish an increased disability 
rating, "the evidence must show that your service-connected 
condition has gotten worse."  Finally, with respect to the 
evidentiary requirements for the earlier effective date 
claim, such will be addressed in the Dingess discussion 
below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2001 and January 2004 letters, along with additional letters 
from RO dated June 28, 2002, September 12, 2002 and March 23, 
2004, as well as a letter form the AMC dated February 17, 
2006.  Specifically, the veteran was advised in the January 
2004 March 2004 VCAA letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration (SSA).  The May 2001 letter indicated 
that the veteran's service medical records and outpatient 
reports from the VA outpatient clinic in Greenville had been 
associated with the claims folder.  The February 2006 letter 
from the AMC indicated that outpatient records from the 
Columbia VAMC had been received and records from SSA had been 
requested on his behalf.  The veteran was also advised in the 
May 2001, September 2002, January 2004 and March 2004 letters 
that a VA medical examination would be scheduled if necessary 
to make a decision on his claims.  

With respect to private treatment records, the January 2004 
and March 2004 letters informed the veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency.  Included with the May 2001, June 2002 
and February 2006 letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in these letters to complete this release 
so that VA could obtain private records on his behalf.  The 
September 2002 letter specifically indicated that records 
from private physicians J.B.P., J.E.K., and D.W.K. had been 
requested on his behalf.  The January 2004 and March 2004 
letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis as in originals].  

The Board notes that the March 2004 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in July 2001 
and July 2004.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the September 2002, June 2002, March 2004, February 2006 VCAA 
letters, and his claim was readjudicated in the July 2007 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  In the first, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the July 2007 SSOC, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the SSOC as to 
examples of evidence that would be pertinent to a disability 
rating, such as medical treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2007 SSOC instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the SSOC as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  Accordingly, the veteran has 
received proper notice as to disability rating and effective 
date pursuant to the Court's Dingess determination. 

The Board acknowledges that there was no readjucation of the 
veteran's claims after the July 2007 Dingess notice.  
However, this is not prejudicial to the claims.  With respect 
to the service connection claim and increased rating claims, 
any lack advisement as to elements (4) and (5) is 
meaningless, because compensable disability ratings and 
effective dates were not assigned based on the denial of the 
benefits sought on appeal.  As for the timing of Dingess 
notice and the earlier effective date claim, the Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the veteran has been ably represented by his service 
organization in this matter.  The veteran and his 
representative have not indicated there is any outstanding 
evidence relevant to this claim.  Indeed, the veteran denied 
the existence of any outstanding evidence after the issuance 
of the SSOC in July 2007.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008) which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6.  

The Board finds that the January 2004 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the veteran has testified as to how 
his service-connected right ear hearing loss causes 
limitations in his daily life. While the VCAA letters of 
record do not contain notice of the specific schedular 
criteria or notify the veteran as to the use of diagnostic 
codes, it is apparent from the record that the veteran had 
actual notice of the applicable criteria.  Specifically, the 
veteran's representative indicated that he and the veteran 
were aware that the veteran did not meet the schedular 
criteria for a compensable evaluation for right ear hearing 
loss during his Travel Board hearing, and also discussed 
"how hearing loss is evaluated by VA."  It is therefore 
clear that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz, supra.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, reports of VA and private treatment of the 
veteran and the veteran's SSA records have been associated 
with the claims folder.  Additionally, the veteran was 
afforded VA examinations in August 2002, June 2006 and 
December 2006, the reports of which indicated that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical and audiological examinations and rendered 
appropriate diagnoses and opinions.  An addendum opinion to 
the June 2006 VA examination was added in September 2006.  

The Board notes that the AMC attempted to obtain records from 
pharmacist S.P. pursuant to the Board's remand instructions.  
However, the veteran himself indicated in March 2006 that 
these records were unavailable. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.  Accordingly, the 
Board will proceed to a decision.


Entitlement to a compensable disability rating for a right 
ear hearing loss disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  In evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

If impaired hearing is service-connected in only one ear (as 
in the instant case), in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation of I.  
See 38 C.F.R. § 4.85(f) (2007).  

Exceptional patters of hearing impairment may also be 
evaluated under the provisions of 38 C.F.R. § 4.86.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Using 
this method, each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 dB or less at 
1,000 hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The veteran seeks an increased disability rating for his 
service-connected right ear hearing loss disability.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in the right ear.  The Board 
has considered an August 2002 audiological evaluation of 
record.  Some parts of the reports cannot be interpreted by 
the Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data].  The private report does, however, contain 
a speech recognition score of 96 percent in the right ear.  

VA outpatient records show the veteran's hearing was 
evaluated in November 2001, which indicated puretone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
20
65
65
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.

On VA audiological evaluation in August 2002, puretone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
65
65
44

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

On VA audiological evaluation in December 2006, puretone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
65
65
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in the 
right ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level III in the right ear (the veteran's more severe 
right ear average from the December 2006 VA audiological 
examination and worst speech recognition result from November 
2001) with level I in the left ear (see 38 C.F.R. § 4.85(f)) 
results in a zero percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right ear shows 
thresholds of 55 or greater in only two of the four Hertz 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in the right ear, so (b) is also inapplicable.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute - 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of a compensable rating, the question which must 
be answered by the Board is whether the schedular criteria 
have been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).   
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating for 
his service-connected right ear hearing loss was filed in 
April 2002.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or April 2001 
to the present.  [The RO has rated the veteran noncompensably 
disabling from the date of service connection in 1972.]

After a careful review of the record, to include the two VA 
examination reports dated in August 2002 and December 2006, 
as well as the above-referenced private and VA treatment 
reports,  the Board can find no evidence to support a finding 
that the veteran's right ear hearing loss was more or less 
severe during the appeal period under consideration.  
Accordingly, staged ratings are not appropriate.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right ear 
hearing loss results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007).  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for service-connected right ear hearing loss 
disability.  The benefit sought on appeal is accordingly 
denied.  


Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected shell fragment 
wound scar of the right buttock. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).  However, the Court has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

In order to show a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006).  

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, the veteran seeks service connection for 
a right hip disability, which he contends is secondary to his 
service-connected shell fragment wound scar of the right 
buttock.  The Board will address this claim on both a direct 
and secondary basis.  Solomon v. Brown, 6 Vet.App. 396, 402 
(1994).

It is undisputed that the veteran has been diagnosed with 
mild degenerative joint disease of the right hip.  Hickson 
element (1) is therefore satisfied for the claim.  Turning to 
element (2), in-service incurrence of disease or injury, 
there is no medical or other evidence of right hip arthritis 
in service or within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a), and the September 2006 
VA examiner specifically confirmed this finding.  The 
veteran's service medical records, including the April 1970 
separation examination report, are entirely silent as to 
complaints, treatment or diagnosis of right hip problems.  A 
diagnosis of right hip arthritis was first noted in March 
2001, over three decades after separation from service.  
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.  However, with respect to 
in-service injury, the veteran is in receipt of the Purple 
Heart medal; accordingly, the combat presumption has been 
established, and Hickson element (2) is therefore satisfied.

With respect to element (3), medical nexus, the veteran has 
submitted five statements from private physicians.  In August 
2002, Dr. D.M.B. noted that the veteran "does have a 
complicated history of previous gunshot wound to the hip that 
might be causing some of his hip pain;" and in October 2002 
he added that he "can't rule out previous gunshot wound" as 
the source of the veteran's hip problems.  Both of these 
opinions are speculative in nature.  The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board thus places little weight of 
probative value on the statements of Dr. D.M.B.

Also of record is an April 2002 statement from Dr. R.G.I., 
which states "his present condition can be traced back to 
his injury in the military . . . . his pain (back, neck, hip) 
is constant . . . . It is my opinion that the deterioration 
in his health is due solely to the injury received while 
serving his country in the military."  This statement also 
carries little weight of probative value, as it does not 
specifically relate a right hip disability to the service-
connected gunshot wound, but instead generally relates the 
veteran's "deterioration in his health" to an "injury" in 
service.  See Obert and Tirpak, supra.  Additionally, Dr. 
R.G.I. provided no reasons and bases in support of his 
conclusion.  In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  This opinion also 
carries little weight probative value. 

There are two other private opinions which relate the 
veteran's right hip problems to the gunshot wound in service.  
In April 2002, Dr. G.G.M. stated that "the [veteran] has had 
problems with his right hip for the last 32 years. . . 
[b]ased on his history of being injured in Vietnam in 1969."  
This opinion was obviously based on statements made by the 
veteran, as review of the claims folder shows no indication 
of right hip problems for over three decades after service.  

Also of record is a statement from Dr. R.G.S. dated in May 
2003 which indicates:  

	You did have a shrapnel injury from your Vietnam 
experience and a gunshot wound to the right buttock and 
hip.  You shared with me that this was the primary 
generator for the majority of your hip and leg symptoms. 
. . . Based on the history and records given to me as 
well as my interaction with yourself, it is my opinion 
that your residual symptoms and current complaints are 
related to the original shrapnel/gunshot wound injuries. 

In its January 2006 Remand, the Board noted the veteran's 
contention that his right hip problems were related to his 
shell fragment wound in service and sought medical evidence 
specifically addressed the etiology of the veteran's right 
hip condition.  In a September 2006 medical opinion, the VA 
physician made the following conclusion after a review of the 
veteran's claims folder, the September Remand and physical 
examination of the veteran:

The etiology of the veteran's very mild right hip 
degenerative joint disease is believed to be aging.  It 
is symmetrical between the two sides if on perhaps a bit 
worse on the left than the right.  I reviewed the 
veteran's claims folder in its entirety. . . . It is 
less likely than not that the veteran's right hip 
disorder shown above originated during the period of 
military service of 6/68-6/70.  The rationale for this 
is that the veteran, according to service medical 
records, had no complaints referable to his right hip at 
the time of discharge from the military.  The records 
available to me do not show any medical evaluation for a 
right hip problem until the early 2000s.  In addition, 
the veteran's right hip disorder is of mild degree and 
similar to, if not less severe than, his left hip 
problem.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board may not reject medical opinions based on its own 
medical judgment. 
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Obert, 
supra.  However, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this case, there is the April 2002 opinion of Dr. G.G.M. 
and the May 2003 opinion of Dr. R.G.S. which relate the 
veteran's right hip disorder to his gunshot wound in service; 
and the September VA examination report and medical opinion 
to the contrary.  [The Board has already discounted the 
probative value of the opinions of Drs. D.M.B. and R.G.I.]  

The Board places greater weight of probative value on the 
September 2006 opinion than it does on the opinions of Dr. 
G.G.M. and R.G.S.  The September 2006 opinion was rendered by 
a physician who conducted a review of the veteran's claims 
folder, including the lack of evidence of right hip problems 
for over thirty years post service, and gave reasons and 
bases for his conclusions.  After such review, the physician 
concluded that there was no evidence that the veteran's right 
hip arthritis could have been related to the shrapnel wound 
in service.  The physician specifically noted that right hip 
arthritis was initially diagnosed decades after service, was 
worse in the left hip than the right, and was related to 
aging.  The Board places great weight of probative value on 
this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

By contrast, the April 2002 and May 2003 private medical 
opinions consisted of conclusory remarks with no supporting 
rationale whatsoever.  See Hernandez-Toyens, supra.  
Moreover, the private opinions appear to be based solely on 
the statements of the veteran, and as such, the medical 
opinions based thereupon are entitled to no greater weight 
than are the reports of the veteran himself.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [noting that the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  In the instant case, both private physicians failed 
to comment on the lack of right hip symptomatology for 30 
years after service and the fact that the veteran also has 
current left hip arthritis that is more severe than the 
right.  Moreover, the private examiners did not account for 
the fact that the veteran's arthritis could be due to aging.  
The Board thus places little weight of probative value on the 
private medical nexus statements of Drs. R.G.S. and G.G.M. 

Accordingly, a preponderance of the competent medical 
evidence of record indicates that the veteran's right hip 
arthritis is not related to the shrapnel wound in service.

To the extent that the veteran is contending that he has had 
right hip problems continuously since service, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden, supra.  The 
totality of the evidence is as follows: there is no evidence 
right hip arthritis in service or for three decades 
thereafter; and the only evidence in favor of the claim is 
the veteran's own recent statements to the contrary.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) [a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder].  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  In the instant case, the Board finds that the 
veteran's lay statements are outweighed by the service, post-
service treatment records (indicating a disorder that began 
decades after service), and the VA medical opinion cited 
above.  The Board finds it to be particularly significant the 
veteran first filed a claim for service connection for a 
right hip condition in May 2000, almost three decades after 
leaving service and almost 20 years after filing a claim for 
a number disabilities just prior to separation from service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

Supporting medical evidence is required, both as to 
continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

Turning to secondary service connection, as detailed above 
there is evidence that the veteran currently has arthritis of 
the right hip.  Accordingly, Wallin element (1) is satisfied.  
With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
shell fragment wound scar of the right buttock.  Wallin 
element (2) is accordingly satisfied.  The Board observes in 
passing that the veteran is also service-connected for a 
number of other disabilities; however, his contentions only 
concern the service-connected shell fragment wound scar.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected shell 
fragment wound scar, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin, supra. 

There is an opinion of record.  The September 2006 VA 
examiner stated: 

It is less likely than not that the veteran's service-
connected right buttock shell fragment wound residuals 
have increased the severity of any existing right hip 
disorder, including arthritis, such as to cause a 
permanent aggravation of that disorder.  The rationale 
is that the veteran's right hip disorder is very mild 
and, as mentioned above, is if anything less severe from 
an objective standpoint than that affecting the left 
hip.

The Board notes that this opinion discounts the possibility 
of secondary service connection, including that based on 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995), providing more evidence against this claim.

The only evidence in the veteran's favor is the May 2003 
statement from Dr. R.G.S., which generally relates the 
veteran's right hip disorder to the service-connected shell 
fragment wound, as well as his own statements.  The Board has 
already extensively discounted the probative value of this 
medical nexus statement as well as the lay opinions of the 
veteran.   

The Board thus finds that the post-service treatment records 
and the September 2006 VA medical opinion outweigh the 
veteran's lay statements, providing highly probative evidence 
against this claim.  Accordingly, Wallin element (3) has not 
been met, and the veteran's claim for secondary service 
connection fails on this basis alone.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a medical nexus, service 
connection for right hip arthritis on a direct and secondary 
basis is not warranted.  Therefore, contrary to the 
assertions of the veteran's representative, a preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal is accordingly denied.


Entitlement to an effective date earlier than February 3, 
2004 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

The veteran is seeking an effective date earlier than the 
currently assigned February 3, 2004 for his award of TDIU.  
The RO's decision was based on the results of the October 
2003 VA examination, which demonstrated the veteran was not 
able to work as a result of his service-connected PTSD.  The 
RO assigned an effective date of February 3, 2004, the date 
the veteran filed his claim for entitlement to TDIU.  

The Board has carefully reviewed the record to include the 
veteran's written and oral statements and testimony.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The evidence 
demonstrates that the veteran filed an informal claim for 
TDIU prior to February 3, 2004.  Specifically, in an April 
26, 2002 correspondence, the veteran states that "My PTSD 
disability is much worse than a 10 percent rating.  I am 
currently unemployable."  Though the veteran does not employ 
the term "TDIU," he does indicate that his service-
connected PTSD renders him unemployable.  Accordingly, the 
Board finds this April 26, 2002 statement amounts to an 
informal claim for TDIU.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA's statutory duty to assist means that VA 
must liberally read all documents submitted to include all 
issues presented]; see also Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) [an informal claim must identify "the benefit 
sought" as required by section 3.155(a)]. 

There are no informal claims for TDIU prior to this date.  In 
particular, the veteran's May 15, 2000 claim for an increased 
rating does not constitute a request for TDIU benefits from 
VA, in that this statement does not show a specific intent to 
file for TDIU benefits at that time.  See Dunson, supra.  In 
this connection, the Board observes that if such a vague 
statement were to qualify as an informal claim for any and 
all future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing VA disability compensation 
benefits.  Rather, under the law an application or claim for 
VA benefits must encompass a reasonably specific 
identification of the benefit sought.  

Accordingly, the record establishes that the veteran first 
filed a claim of entitlement to TDIU on April 26, 2002.  
This, however, does not end the Board's inquiry.  The Board 
must also determine when it was factually ascertainable that 
the veteran was unemployable due to his service-connected 
disabilities.  

A review of the evidence reveals that the veteran's 
unemployability was first clinically diagnosed in an October 
14, 2003 VA examination for the veteran's service-connected 
PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 48 and stated: "At this time his 
social and occupational level of functioning is severely 
impaired, and his overall level of disability for the PTSD 
alone is severe.  He is possibly unemployable at this time."  
The Board finds this statement, combined with the totality of 
the evidence of record, is enough to establish 
unemployability at that time.

However, there is no competent evidence establishing TDIU 
prior to October 14, 2003.  Of record is an undated affidavit 
from Dr. R.G.S., which was associated with the claims folder 
prior to the October 2003 VA examination report.  The exact 
date of this document is irrelevant, however, as Dr. R.G.S. 
attributes the veteran's unemployability to both service-
connected and non service-connected conditions, and 
completely excludes the veteran's service-connected PTSD 
(which, at 100 percent disabling, is his most severe service-
connected disability).  Also of record the report of the May 
2001 VA PSTD examiner, who assigned a GAF score of 70 and 
found the veteran was only mildly impaired in an industrial 
setting and "still able to hold a job."  

Accordingly, the Board finds that unemployability was first 
evidenced as of the October 2003 VA examination.  
Accordingly, October 14, 2003 is the proper effective date in 
the instant case, as it is later in time than the date the 
veteran filed an informal claim for TDIU, or April 26, 2002.  
See 38 C.F.R. § 3.400 (o)(1).  

On his February 2003 substantive appeal, the veteran has 
argued that the effective date of TDIU should be the date he 
filed his initial claim for VA compensation on April 18, 
1972.  At is hearing before the Board, he has argued he 
should be granted TDIU back to the day he stopped working or 
the day he was granted SSA benefits.  However, the above 
discussion should make it clear that the crucial factors are 
the date of claim and the date entitlement arose.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he was 
unemployable due to his service-connected disabilities long 
before he filed her claim for TDIU, and he should be 
compensated therefore.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of October 14, 2003 is warranted for the grant 
of TDIU.  The benefit sought on appeal is accordingly granted 
to that extent.


ORDER

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.

Entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected shell fragment 
wound scar of the right buttock, is denied.

Entitlement to an effective date of October 14, 2003 for the 
award of TDIU is granted.



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


